DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comeau et al. (2018/0002510) in view of Loper (2009/0170634).  Claim 1, Comeau discloses a golf ball comprising a core, an intermediate layer (outer core), and cover. Comeau discloses a polybutadiene rubber composition comprising 100 parts 1,4 cis-bond content of at least 40% to more than 90% (abstract, [0028, 0037]), 1-45 parts zinc diacrylate (applicant’s B in table 2) [0035-0036], and 0.1 to 1.5 parts benzophenones (applicant’s C in table 2) [0033-0034].  The intermediate layer may be made from the polybutadiene rubber composition [0046].  The intermediate layer has a thickness from 0.05 to 0.10 inch or 1.27 to 2.54 mm [0074].  The intermediate layer surface hardness is from 50 to 65 Shore D or 76 to 96 JISC [0079].  Comeau does not disclose a 1, 2 bond for the base rubber, however it should be noted Comeau discloses a 1,4 cis content of at least 40% leaving up to 60% as 1,2. Comeau does not specifically recite the amount of 1,2 bond.  Loper teaches the use of 1,4 cis bond or 1,2-polybutadiene, wherein the 1,2 .  

Response to Arguments
Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive. Applicant argues Comeau does not disclose a 1,2 bond for the base rubber.  As shown above, Comeau makes clear the 1,4 cis content may be as low as 40% leaving up to 60% as 1,2. Since Comeau does not specifically recite the amount of 1,2 bond Loper is cited to teach the use of larger amounts of 1,2 bond. In regards to the term ‘consists of’, Comeau discloses applicant’s three ingredients with the option of having additional ingredients.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



September 1, 2021